NUMBER 13-14-00311-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                 IN RE RICHARD BIANCHI


                        On Petition for Writ of Mandamus and
                           Petition for Writ of Prohibition.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Perkes and Longoria
                    Per Curiam Memorandum Opinion1

        On June 4, 2014, relator, Richard Bianchi, Aransas County Attorney, filed a motion

for emergency relief and a petition for writ of mandamus and petition for writ of prohibition

in the above cause seeking to vacate orders issued on May 29, 2014 and June 3, 2014

by the respondent, the Honorable William Adams, the Presiding Judge of the County

Court at Law of Aransas County, Texas.                  We granted an emergency stay of the

respondent’s May 29, 2014 order appointing an attorney pro tem and an emergency stay



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
of the respondent’s June 3, 2014 order of clarification. We requested that the State of

Texas, or any others whose interest would be directly affected by the relief sought, file a

response to the petition for writ of mandamus and petition for writ of prohibition. On June

10, 2014, Michael Welborn, the District Attorney of Aransas County filed a response to

the petition stating that the District Attorney is not a real party in interest in this matter.

On June 12, 2014, the respondent notified this Court that he had rescinded the orders at

issue in this original proceeding. The respondent filed with this Court an order rendered

that same day that rescinded the May 29, 2014 order appointing an attorney pro tem and

the June 3, 2014 clarification order.

       The Court, having examined and fully considered the petition for writ of mandamus

and petition for writ of prohibition, the response, and the orders issued by the respondent,

is of the opinion that this matter has been rendered moot. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a controversy

ceases to exist between the parties at any stage of the legal proceedings . . . .”); State

Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy

to be justiciable, there must be a real controversy between the parties that will be actually

resolved by the judicial relief sought). Accordingly, the Court LIFTS the stay previously

imposed by this Court and DISMISSES this cause as moot. See TEX. R. APP. P. 52.8(a).

This dismissal is without prejudice to refiling if necessary.


                                                          PER CURIAM

Delivered and filed the
13th day of June, 2014.




                                              2